Dupont, C. J.,
concurring. The trial court never found probable cause for the issuance of a prejudgment remedy, stating only that the denial of the motion to strike was dispositive of the case, and that, therefore, the remedy should be granted in the amount agreed upon by the parties. I agree, therefore, that the case should be remanded for a probable cause hearing so that the relevant finding may be made. I do not agree, however, that a probable cause hearing can be conducted without a preliminary conclusion that the plaintiff has a cause of action. Any conclusion that the evidence at a prejudgment hearing supports a probability of success on the merits, which would allow a prejudgment remedy to be ordered, must be based on a finding, express or implied, that there is a cause of action.
The determination of probable cause includes an assessment of the legal issues, and must include a weighing of the probability of success based on whether the facts tend to prove the elements of the cause of action alleged. Solomon v. Aberman, 196 Conn. 359, 364-65, 493 A.2d 193 (1985). To the extent that the majority implies that a probable cause hearing need not first consider whether a cause of action exists, I respectfully disagree.